Citation Nr: 1813707	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to a rating in excess of 10 percent for a back disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to July 1986.   These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) in November 2013 (which denied service connection for right and left knee disabilities, a mental disorder, and bilateral hearing loss) and in April 2014 (which granted service connection for a low back disability, rated 10 percent, and denied service connection for a neck disability and entitlement to TDIU).  Pursuant to his request, the Veteran was scheduled for a videoconference hearing; however, in January 2018 correspondence, he withdrew his hearing request.  The Veteran also revoked representation by a private attorney and is now representing himself.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bilateral hearing loss and for neck and left knee disabilities, and entitlement to an increased rating for a back disability and to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is necessary.


FINDINGS OF FACT

1.  The evidence shows that the Veteran has been diagnosed with several current acquired psychiatric conditions (generalized anxiety disorder, PTSD, adjustment disorder, and major depressive disorder).

2.  The Veteran has provided competent lay reports indicating that his psychiatric conditions are due to a fall he sustained during service (which also resulted in his previously service-connected back disability).

3.  A September 2013 VA initial PTSD examination failed to diagnose PTSD and instead diagnosed depressive disorder, polysubstance abuse, malingering, and personality disorder.  The examiner noted that the Veteran's record was silent for any reported mental health conditions, treatments, or problems until May 2013 and opined that such are not related to military service as they developed post-military and have interactions and overlay with personality traits.

4.  In January 2018 correspondence, the Veteran's treating VA therapist noted the Veteran's chief complaint of depression, anxiety, and intrusive thoughts and memories from a traumatic fall while training in service.  His therapist opined that the onset of the Veteran's depression and anxiety began shortly after his fall during service and "are related to this accident." 

5.  The evidence is at least evenly balanced for and against (in "relative equipoise") a finding that the Veteran's psychiatric disabilities are due to service.  

6.  The Veteran has a current right knee disability.

7.  There is negative evidence (a September 2013 VA examiner's opinion that May 2013 knee radiographs do not demonstrate any clinically significant knee abnormalities more than that expected for the Veteran's age and any reported injuries during service would not be expected to result in a chronic bilateral knee condition or residuals) and positive evidence (an August 2016 VA treatment record by the Veteran's orthopedic surgeon who opined that the Veteran's right knee surgery was secondary to an ACL tear that was never repaired or constructed 30 years ago (i.e., in 1986, the year the Veteran separated from service)) with respect to the Veteran's claim of service connection for a right knee disability.

8.  The August 2016 statement by the orthopedic surgeon during treatment is more specific to the facts of this case while the September 2013 VA examiner's opinion is more general and refers to types of injuries that would be expected or typical degenerative process that would be expected in a veteran of this age.

9.  Regardless, the evidence is at least evenly balanced for and against (in "relative equipoise") a finding that the Veteran's right knee disability is due to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for an acquired psychiatric disorder is granted. 

Service connection for a right knee disability is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.  

Service Connection for Bilateral Hearing Loss

The Board finds that an addendum opinion is necessary to address whether the Veteran has a hearing loss disability for VA purposes (which was shown on July 2013 private audiology report but not on September 2013 VA hearing loss examination) and whether such is due to the Veteran's service. 

Service Connection for a Neck Disability

The Board finds the April 2014 VA neck examination inadequate in that the examiner's negative opinion was based on a lack of a diagnosis in the Veteran's service treatment records (STRs) without considering the Veteran's lay statements.  Accordingly, this issue is remanded for an addendum opinion.

Service Connection for a Left Knee Disability

On September 2013 VA examination, the Veteran reported that his "left knee takes over for the right knee" and that he therefore uses his "left knee more."  As service connection for a right knee disability has been granted in the decision above, the Board finds that an addendum opinion is needed to determine whether the Veteran's left knee disability is caused or aggravated by his right knee disability, or, alternatively, whether it is due to service, to include as due to his parachute jumps therein.  

Increased Rating for Back

During VA treatment, the Veteran reported that his back disability has worsened over time.  His last back examination was in September 2013.  As the Veteran has reported worsening symptoms, a new examination is needed to properly evaluate the severity of his disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected back disability.  Because the issue of entitlement to a higher rating for his back disability is being remanded for additional development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with this claim.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the providers of all evaluations or treatment he received for the disabilities remaining on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  Secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities remaining on appeal (i.e., update to the present all records of VA evaluations and treatment from all VAMCs).

3.  Thereafter, arrange for an audiological examination of the Veteran (with audiometric studies) to ascertain whether he has a hearing loss disability, and if so, its likely cause.  The examiner should review the entire record in conjunction with the examination.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran have a hearing loss disability (as defined in 38 C.F.R. § 3.385)?

(b) If a hearing loss disability is found in either ear, what is the likely cause of such disability? Specifically, is it at least as likely as not (a 50 percent or better probability) that such is due to his service, to include as due to exposure to noise trauma therein?  If not, identify the cause considered more likely and why that is so. 

(c) If a hearing loss disability in either ear is not diagnosed, the examiner should reconcile that conclusion with the finding of bilateral hearing loss on a July 2013 private audiology report.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.) 

4.  Arrange for a VA medical opinion (with examination only if deemed necessary by the opinion provider) to determine the likely etiology of the Veteran's neck and left knee disabilities.  The claims file must be made available to the provider for review.  The opinion provider should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each neck and left knee disability shown.

(b) With respect to each neck disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such is related to service, to include as due to a bicycle accident and/or a fall during service?  If any neck disability is determined to be unrelated to service, please identify the cause(s) considered more likely and why that is so.

The opinion provider should address the Veteran's STRs which note neck pain and the Veteran's statements during the July 2014 treatment that he has had neck pain since 1982 after falling off a 40 foot tower during service.

(c) With respect to each left knee disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability was causally related to the Veteran's military service?

(d) If the answer to (c) is no, is it at least as likely as not (a 50 percent or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by the Veteran's service-connected right knee disability?  If not, please identify the most likely cause.  

If aggravation is found, the opinion provider should indicate, to the extent possible, the approximate baseline level of disability before the onset of aggravation.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5.  Schedule a VA examination to determine the severity of the Veteran's service-connected low back disability.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must use the most recent Disability Benefits Questionnaire for musculoskeletal disabilities, which complies with the mandates in Correia v. McDonald, 28 Vet. App. 158 (2016).  All pertinent symptomatology and findings necessary to rate these disorders must be reported in detail.  

(a)	The examiner must determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of these segments of the spine.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  

(b)	The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

(c)	The examiner must also specifically state whether there is any intervertebral disc syndrome and if so, state the total duration of incapacitating episodes.  

(d)	The examiner must also indicate whether there are any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

6.  After completion of the foregoing, obtain a VA medical opinion (with examination only if deemed necessary) by a vocational specialist if possible (if not possible, then by an appropriate medical provider).  Based on review of the entire record, the opinion provider should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education and occupational experience, but not the effects of age and any non-service-connected disabilities.  The provider should opine whether the Veteran's service-connected disabilities preclude him from participating in substantially gainful employment consistent with his education and work experience and, if so, when such incapacity began.  The provider should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  

7.  Following any additional development deemed necessary, review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


